        Case 2:20-cv-02284-EFB Document 21 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY MITCHELL,                                  No. 2:20-cv-2132-EFB P
12                       Plaintiff,
13            v.
14    JAMES CORY,
15                       Defendant.
16

17    MYLES LAMELL SHERMAN,                              No. 2:20-cv-2284-JDP P
18                       Plaintiff,
19            v.                                         RELATED CASE ORDER
20    JAMES CORY,
21                       Defendant.
22

23          James Cory, defendant in both cases listed above, has filed a notice of related case,

24   indicating that the above cases are related. An action is related to another action within the

25   meaning of Local Rule 123 when (1) both actions involve the same parties and are based on the

26   same or a similar claim; (2) both actions involve the same property, transaction, or event; (3) both

27   actions involve similar questions of fact and the same question of law and their assignment to the

28   same Judge or Magistrate Judge is likely to effect a substantial savings of judicial effort, either
                                                        1
        Case 2:20-cv-02284-EFB Document 21 Filed 08/19/21 Page 2 of 2


 1   because the same result should follow in both actions or otherwise; or (4) for any other reasons, it
 2   would entail substantial duplication of labor if the actions were heard by different Judges or
 3   Magistrate Judges.
 4          Examination of the above-entitled actions reveals that the actions are related. The actions
 5   involve similar claims and similar questions of fact and law and would therefore entail a
 6   substantial duplication of labor if heard by different judges. Accordingly, the assignment of the
 7   matters to the same judge is likely to effect a substantial savings of judicial effort and is also
 8   likely to be convenient for the parties.
 9          Accordingly, it is ORDERED that the case designated Sherman v. Cory, No. 20-cv-2284-
10   JDP, is reassigned to the undersigned for all further pretrial proceedings. The parties should be
11   aware that relating the cases under Local Rule 123 merely has the result that both actions are
12   assigned to the same district judge and magistrate judge; no consolidation of the actions is
13   affected.
14   DATED: August 19, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
